Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20-31 and 34-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 20, the prior art of record fails to teach or suggest in combination with other claim features, a method comprising: providing a wavelength converting structure comprising after dicing the wavelength converting structure, attaching a first light emitting device to the first surface of the first segment and attaching a second light emitting device to the first surface of the second segment, and removing a portion of the carrier layer starting from the second surface of the carrier layer to open ends of the gaps to define at least a first pixel from the first segment and the first light emitting device and a second pixel from the second segment and the second light emitting device.
 Claims 21-31 are allowed as being directly or indirectly dependent of the allowed independent base claim 20.

With respect to claim 34, the prior art of record fails to teach or suggest, a method for making a pixelated array of wavelength converted light emitting devices, the method comprising: providing a wavelength converting structure comprising a wavelength converting layer disposed on a carrier layer, the wavelength converting structure comprising gaps extending completely through the wavelength converting 
Claims 35-38 are allowed as being directly or indirectly dependent of the allowed independent base claim 34.

With respect to claim 39, the prior art of record fails to teach or suggest, a method for making a pixelated array of wavelength converted light emitting devices, the method comprising: providing a wavelength converting structure comprising a wavelength converting layer having a first surface and a carrier layer having a first surface and an oppositely positioned second surface, the first surface of the wavelength converting layer disposed on the first surface of the carrier layer, the wavelength converting structure comprising gaps extending completely through the wavelength converting layer and partially through the carrier layer perpendicular to the first surface of the carrier layer to define at least a first segment of the wavelength converting structure having a first segment surface opposite from the first surface of the carrier layer and a second segment of the wavelength converting structure having a second segment surface opposite from the first surface of the carrier layer; after providing the wavelength converting structure, attaching a first light emitting device to the first surface of the first segment and attaching a second light emitting device to the first surface of the second segment; removing a portion of the carrier layer starting from the second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894